Citation Nr: 0803869	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
February 1973.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA). A hearing was held before the undersigned 
Veterans Law Judge at the RO in September 2007. 

Service connection for PTSD was denied by the RO in October 
1996 and again in August 1998. The most recent reopened claim 
was received from the veteran in March 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has PTSD that resulted from his 
military service.  The Board notes that the DD Form 214 
(Report of Transfer or Discharge) shows that his military 
occupational specialty was listed as a cook; however, the 
veteran claims that his duties included hauling supplies, 
driving trucks, and serving as a gunner.  He contends that 
his stressors included coming under fire on base when he 
arrived to serve with the 129th South Helicopter Unit; seeing 
dead and wounded soldiers; witnessing a Korean soldier 
decapitate a Viet Cong soldier and impale the head on a pole; 
being ambushed while delivering supplies; as well as 
sustaining a gunshot wound.  In his stressor statement 
received in September 1996, he indicates that he came under 
fire between An Son and the supply depot near Cam Rahn Bay.  
At his hearing, he reported that an ambush occurred on a road 
between On Lop (phonetic spelling) and Qui Nhon.  

The veteran has reported vague descriptions of these various 
incidents and did not provide a detailed description of his 
actions or the circumstances pertinent to the events.  
Because of his lack of details, the RO did not attempt to 
verify the veteran's combat stressors through the United 
States Army and Joint Services (JSRRC).  As the veteran 
provided more details at his hearing (specifically, citing 
November 1972 as the date of ambush and sustaining a gunshot 
wound) the Board finds that the RO/AMC should make an attempt 
to verify his stressors.  

Moreover, the claims file show that he has been diagnosed 
with PTSD.  It appears that the PTSD diagnoses were based on 
unverified stressors.  Although the RO has previously 
considered the stressors given by the veteran to be 
unverifiable, based on his testimony at the recent Travel 
Board hearing, the Board concludes that further examination 
and opinion is needed.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should review the 
veteran's statements regarding the 
stressors to which he was exposed during 
service.  The appellant should be 
informed that he might submit independent 
evidence (from military as well as 
nonmilitary sources) that he might have 
in his possession that would tend to 
corroborate the veteran's stressors.  The 
RO/AMC should assist the appellant in 
obtaining such evidence, if appropriate.  
All documents, correspondence, reports or 
statements obtained or generated, as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.  He now claims that he was 
ambushed and wounded in November 1972 
between On Lop (phonetic spelling) and 
Qui Nhon.

2.  The RO/AMC should request the JSRRC 
to provide any information that might 
corroborate the veteran's alleged 
stressors.  The JSRRC should attempt to 
verify whether the 129th Helicopter Unit 
came under fire in September 1972 or 
whether a convoy from the 129th 
Helicopter Unit was ambushed in November 
1972, which involved wounded soldiers.  
If the case is not referred to JSRRC, 
the RO should indicate in the record why 
the case was not referred.

3.  If, and only if, a claimed stressor 
is verified, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the etiology of the veteran's psychiatric 
disabilities including PTSD.  In regard 
to PTSD, the RO must provide for the 
examiner(s) a summary of the verified 
stressor or stressors, and the 
examiner(s) must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner(s) should also be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner(s) is requested to comment 
on whether there is a sufficient stressor 
to support a diagnosis of PTSD.  If a 
diagnosis of PTSD is appropriate the 
examiner(s) must comment upon the link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner(s). 

4.  The RO should then review the claims 
and if the benefits sought on appeal 
remain denied, the appellant should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



